DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimanaka et al. (US 2013/0338273).
	Regarding claims 1 and 7, Shimanaka et al. teaches a water-based inkjet pigment ink comprising a pigment and a film-forming binder (fixing resin) (¶48).  The ink also contains water and 1,2-hexanediol as an organic solvent (¶104).  The film-forming binder is an emulsion binder which comprises a polymer block A and a polymer block B (¶23).  In Example 2, polymer block A (corresponding to claimed B block) comprises 105 parts methyl methacrylate, 148.5 parts 2-ethylhexyl methacrylate, and 45.5 parts of 2-hydroxyethyl methacrylate (¶87); and polymer block B (corresponding to claimed A block) comprises 40 parts of methyl methacrylate and 17.2 parts of methacrylic acid (structural unit P-1 having an anionic functional group) (¶88).  All of the structural unit having an anionic functional group is in the A block and the acid value of the A-B block polymer is 31.0 mgKOH/g (¶89).  Further, the amount of structural units contained in the A Block is approximately 22% (calculated by Examiner).  
	Regarding claim 4, Shimanaka et al. teaches that in the B block of Example 2, the monomer 2-ethylhexyl methacrylate is used.  This monomer has an alkyl group of 8 carbon atoms.
	Regarding claims 9 and 10, Shimanaka et al. teaches that the ink is applied on base materials (substrate) and that those base materials were then dried and tested (¶122).  Therefore, the references teaches the method and the printed materials.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0338273).
	Regarding claim 2, Shimanaka et al. does not teach that the structural unit P-1 having an anionic functional group contained in the A block is from 40 to 80% by weight of all the structural units contained in the A block.  Example 2 teaches that this amount is 30% by weight (calculated by Examiner) and that this polymer block has an acid value of 97.8 mgKOH/g.  However, Shimanaka et al. does teach that the acid value of this polymer block is 75 to 250 mgKOH/g (¶34).  In order to increase the acid value of the polymer block, the amount of the acidic monomer must be increased.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to increase the amount of the acidic monomer in order to also increase the amount of the acid value, and would have been motivated to do so in order to control the resolubility and water resistance of the resulting ink (¶34, 35).  Increasing the acid value into the range disclosed would yield an amount of acidic monomer that is within the range claimed.
	Regarding claims 4-6, Shimanaka et al. does not teach an example which uses a structural unit which has an aromatic ring, specifically a styrene based structure, within the B block,  However, Shimanaka et al. teaches that the A-B block copolymer has at least 90% by mass of its constituent monomer units derived from at least one (meth)acrylate-based monomer and these monomers can be selected from styrene macromonomers wherein the terminals are (meth)acrylate groups (¶24).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a styrene macromonomer with (meth)acrylate terminals in the B block, and would have been motivated to do so because Shimanaka et al. discloses that it is suitable for use in the disclosed invention.
	The structural unit P-2 is not a required component of claim 4 since structural unit P-3 has been taught.  Therefore, claim 5 further limits a non-required component of the block copolymer.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US 2013/0338273) as applied to claim 1 above, and further in view of Gould et al. (US 2005/0004263).
Shimanaka et al. teaches that surfactants may be used in the ink (¶57) but does not specifically teach siloxane-based surfactants.  However, Gould et al. teaches an inkjet ink composition comprising a pigment, a water-miscible organic solvent, an emulsion resin, and a surfactant (Abstract).  The emulsion resin includes acrylate polymers and can be in form of a block copolymer (¶41).  The surfactant may be a polyether modified poly-dimethyl-siloxane (¶54).  Shimanaka et al. and Gould et al. are analogous art because they are from the same field of endeavor, namely that of acrylate based inkjet ink compositions.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a siloxane surfactant, as taught by Gould et al., in the ink composition, as taught by Shimanaka et al., and would have been motivated to do so in order to properly adjust the surface tension of the ink (¶52).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 requires that the glass transition temperature of the B block is from 70 to 100° C.  The closest prior art of record, Shimanaka et al. teaches that the glass transition point of this block is not higher than 60° C (¶29).  Shimanaka et al. teaches that the glass transition temperature should be within this range in order to provide improved film-forming properties.  There is no teaching or suggestion within the prior art of record to go against this teaching of Shimanaka et al. and modify the glass transition temperature of this polymer block.  Therefore, claim 3 contains allowable subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767